Citation Nr: 1401794	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-42 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1978. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2008 rating decision issued by the RO. 

The Veteran testified from the RO at a hearing held before the undersigned Veterans Law Judge (VLJ) by way of videoconference technology in November 2011; a transcript of the hearing is of record.

The issues of increased ratings for the service-connected cervical spine strain and the decompression fracture of lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities. 

Currently, the record shows that the Veteran is service connected for cervical spine strain (30 percent), compression fracture lumbar spine (20 percent), radiculopathy of the left upper extremity associated with cervical strain (20 percent), radiculopathy of the right upper extremity associated with cervical strain (no percent), radiculopathy right lower extremity associated with compression fracture of the lumbar spine (10 percent) and radiculopathy left lower extremity associated with compression fracture of the lumbar spine (10 percent).  

The current combined rating for his service-connected disabilities is 70 percent. In an April 1995 VA examination report, the examiner concluded that, due to the his lumbar spine disability, the Veteran was unable "to hold down a full time job because of inability to sit for any length of time or do any even mildly strenuous work." 

By contrast an October 2011 VA examination report indicated that the Veteran's spine disabilities impacted his ability to work in that he "[could not] stand up to work; [could] only do seated jobs."

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran should be afforded updated VA examinations as to whether his service-connected disabilities render him unable to secure substantially gainful employment.  The extent of any industrial impairment due to the service-connected disabilities should be set out.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to the service-connected disabilities. The RO should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. 

All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. The RO then should have the Veteran scheduled for VA examinations to determine whether the service-connected disabilities either individually or by combination preclude the Veteran from securing and following substantially gainful employment consistent with work experience and educational background.  In particular, the examiner/evaluator is requested to provide an opinion as to whether the Veteran's service-connected disabilities (currently, cervical spine strain, compression fracture lumbar spine, radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy right lower extremity and radiculopathy left lower extremity) render him unable to perform work that would require extended sitting. 

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



